Exhibit 10.9
2009 INCENTIVE COMPENSATION AWARDS TO NAMED EXECUTIVE OFFICERS
On February 4, 2009, the Compensation Committee of Registrant’s Board of
Directors approved grants of Stock Appreciation Rights (SARs) to D. Craig Mense
and Jonathan D. Kantor. The form of the award letter and the award terms
relating to the grants are respectively reproduced below as Appendix A and
Appendix B.
Also on February 4, 2009, the Compensation Committee of Registrant’s Board of
Directors approved the items described below with respect to the incentive
compensation awards payable in 2009 to Registrant’s Named Executive Officers for
2008.
(a) The Annual Incentive Bonus Plan (“AIB Plan”) amounts for 2008 that are
payable in 2009 for Stephen W. Lilienthal, D. Craig Mense, Michael Fusco, Larry
A. Haefner, Jonathan D. Kantor and James R. Lewis. The AIB Plan amounts are
determined through a performance goal of Registrant’s net operating income or
payout formula that is a percentage of Registrant’s net operating income
achieved in a particular year, in this instance 2008.
(b) The 2008 performance year results for the Long-Term Incentive Cash Plan
(“LTI Cash Plan”) and the cash awards for the 2006-2008 LTI Cash Plan cycle
pursuant to such results. The 2008 performance year results that were approved
apply to the 2006-2008, 2007-2009 and 2008-2010 cycles under the LTI Cash Plan.
The form of the letter relating to such awards has not yet been finalized.
(c) The LTI Cash Plan awards for the 2009-2011 LTI Cash Plan cycle for D. Craig
Mense and Jonathan D. Kantor. The form of the award letter and award terms
relating to such awards has not yet been finalized.
(d) The AIB Plan opportunities for the 2009 performance year for D. Craig Mense
and Jonathan D. Kantor, determined through a performance goal of Registrant’s
net operating income or payout formula that is a percentage of Registrant’s net
operating income achieved in 2009, payable in 2010.
(e) The net operating income goals for 2009 under the LTI Cash Plan for D. Craig
Mense and Jonathan D. Kantor, applicable to the 2007-2009, 2008-2010 and
2009-2011 LTI Cash Plan cycles. The LTI Cash Plan potential bonus amounts are
based upon Registrant’s net operating income over three year cycles, with goals
set for each calendar year within the three year cycle. Performance is
determined at the end of each calendar year and payouts are made at the end of
the three year cycle.
(f) The definition of net operating income for purposes of determining
performance and bonus payouts applicable to AIB Plan opportunities for 2009 and
the 2009 LTI Cash Plan targets for the 2007-2009, 2008-2010 and 2009-2011 LTI
Cash Plan cycles for D. Craig Mense and Jonathan D. Kantor.

 



--------------------------------------------------------------------------------



 



Appendix A — Form of SARs Award Letter
February 6, 2009
Private and Confidential

                   
To: {Participant}
 
Number of Stock SARs Granted
 
{No. of SARs}
 
 
 
 
 
         
Re: Grant of Stock Appreciation Rights paid in Stock
 
Exercise Price
 
{Price}
 
 
 
 
 
         
 
 
Grant Date
 
February 4, 2009
 
 
 
 
 
         
 
 
Expiration Date
 
February 4, 2019
 
 
 
 
 
         

The Compensation Committee (the “Committee”) of the Board of Directors of CNA
Financial Corporation (“Company”), which administers the CNA Financial
Corporation 2000 Incentive Compensation Plan, as may be amended from time to
time (collectively, the “Plan”), has determined that you are eligible for a
grant of {No. of SARs} stock appreciation rights (the “Stock SARs”) paid in CNA
Financial Corporation common stock at {Price} per share (the “Exercise Price”).
Each of the Stock SARs entitles the eligible person to receive, at the time of
exercise, an amount equal to the difference between the fair market value of a
single share of the Company’s common stock on the date of exercise and the
Exercise Price, which may not be less than the fair market value of a single
share of the Company’s common stock on the date the right was granted, paid in
shares of the Company’s common stock. This Stock SARs award was granted by the
Committee under the Plan on February 4, 2009.
As described more fully in the attached Award Terms, the Stock SARs will become
exercisable in four equal annual installments on February 4th of 2010, 2011,
2012 and 2013 so long as you are employed by Continental Casualty Company
(“CCC”) or an affiliate of CCC on each such date. For example, one quarter of
the Stock SARs granted will be exercisable on February 4, 2010 if you are an
employee on that date. In most instances, after the Stock SARs become vested,
you may exercise them any time prior to the expiration date shown above provided
that you are employed by CCC or an affiliate of CCC at the time of exercise.
After exercising the Stock SARs, you can decide whether to hold or sell the
shares of Company common stock you have obtained. Please note that the exercise
of the Stock SARs and any decision to sell the shares of Company common stock
are subject to CNA’s Securities Compliance Policy, certain trading window
restrictions and applicable insider trading restrictions, each as in effect from
time to time.
Under the present tax laws, as a result of exercising the Stock SARs you will
potentially recognize taxable income at the time of exercise. When and if you
sell the shares of Company common stock acquired through the Stock SARs
exercise, any additional gain may be subject to further tax at capital gain
rates. The Company recommends that you consult with your own tax advisor to
determine the applicability of the tax rules to you in your individual
circumstances.
This Award Letter provides a summary of your Stock SARs, and the Award is
subject to the Award Terms enclosed with this Award Letter. (In the attached
Award Terms, you are referred to as the “Participant.”) This Award Letter shall
be subject to the Award Terms, and the Award Terms shall be subject to the
provisions of the Plan. If discrepancies arise between this Award Letter and the
Award

- 2 -



--------------------------------------------------------------------------------



 



Terms, the Award Terms will govern, and if discrepancies arise between the Award
Terms and the Plan document, the terms of the Plan document will govern.
Sincerely,
#####

- 3 -



--------------------------------------------------------------------------------



 



Appendix B — Form of SARs Award Terms
Stock Appreciation Rights Paid in Company Common Stock
Award Terms for Grant Under the CNA Financial Corporation 2000 Incentive
Compensation Plan
          On February 4, 2009 (the “Grant Date”), CNA Financial Corporation (the
“Company”) granted to the Participant (as defined in Paragraph 1) certain stock
appreciation rights (individually, a “Stock SAR” and collectively, the “Stock
SARs”) paid in Company common stock. Each Stock SAR entitles the Participant to
receive, at the time of exercise, an amount equal to the difference between the
fair market value of a single share of the Company’s common stock on the date of
exercise and the Exercise Price (as defined in Paragraph 1), which may not be
less than the fair market value of a single share of the Company’s common stock
on the date the right was granted, paid in shares of Company common stock. All
Stock SARs grants shall be subject to the following terms and conditions (the
“Award Terms”):
     1. Stock SARs Award. For purposes of these Award Terms, the “Participant”
shall be the eligible person identified in the award letter included with these
Award Terms (the “Award Letter”) and reflecting the date of grant of the Stock
SARs that is the same as the Grant Date specified in these Award Terms. For
purposes of these Award Terms, the “Exercise Price” is the price per share for
such Stock SARs as specified in the Award Letter. The Stock SARs have been
granted under the CNA Financial Corporation 2000 Incentive Compensation Plan, as
may be amended from time to time (collectively, the “Plan”), which is
incorporated into and forms a part of these Award Terms. Certain words, terms
and phrases used in these Award Terms are defined in the Plan (rather than in
these Award Terms or Award Letter), and except where the context clearly implies
or indicates the contrary, and except as otherwise provided in these Award
Terms, a word, term, or phrase used or defined in the Plan is similarly used or
defined in these Award Terms and the Award Letter. Other words, terms or phrases
used in these Award Terms or the Award Letter are defined in Paragraph 10 of
these Award Terms or elsewhere in these Award Terms or the Award Letter.
     2. Date of Exercise. Subject to the limitations of the Plan and these Award
Terms, each Stock SARs installment shall be exercisable on and after the Date of
Exercisability for such Installment as described in the following schedule (but
only if the Date of Termination has not occurred before the Date of
Exercisability):

           
 
 
DATE OF EXERCISABILITY APPLICABLE
INSTALLMENT
 
TO INSTALLMENT
     
First quarter of Stock SARs
 
First anniversary of February 4, 2009
     
Second quarter of Stock SARs
 
Second anniversary of February 4, 2009
     
Third quarter of Stock SARs
 
Third anniversary of February 4, 2009
     
Fourth quarter of Stock SARs
 
Fourth anniversary of February 4, 2009
     

The Stock SARs may be exercised as provided for herein only as to that portion
of the Stock SARs that were exercisable (or became exercisable) immediately
prior to the Date of Termination, if any.

- 4 -



--------------------------------------------------------------------------------



 



     3. Expiration. The Stock SARs shall not be exercisable after the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. The “Expiration Date” shall be earliest to occur of:

(a)   Ten Years. The ten-year anniversary of the Grant Date.   (b)   Death or
Disability. The one-year anniversary of such Date of Termination, if the
Participant’s termination of employment by Continental Casualty Company or an
Affiliate occurs by reason of the Participant’s death or the Participant’s
Permanent Disability.   (c)   Retirement. The three-year anniversary of such
Date of Termination, if the Participant’s termination of employment by
Continental Casualty Company or an Affiliate occurs by reason of the
Participant’s Retirement (and not by reason of death, Permanent Disability, or
for Cause).   (d)   Cause. The Date of Termination, if the Participant’s
termination occurs for Cause.   (e)   Voluntary Resignation. The Date of
Termination, if the Participant’s termination of employment by Continental
Casualty Company or an Affiliate occurs by reason of the Participant’s voluntary
resignation (and the termination is for reasons other than as described in
Paragraphs 3(b), (c), (d) or (f)); provided, however, that the Compensation
Committee of the Company’s Board of Directors (the “Committee”), in its sole
discretion, may provide for extension of the date specified in this
Paragraph 3(e), except that such extended date may not be later than the earlier
to occur of the 90 day anniversary of the Date of Termination or the date
specified in Paragraph 3(a).   (f)   Termination without Cause. The Date of
Termination, if the Participant’s termination of employment by Continental
Casualty Company or an Affiliate occurs by reason of termination of employment
by the Participant’s employer for reasons other than as described in Paragraphs
3(b), (c), or (d)); provided, however, that the Committee, in its sole
discretion, may provide for extension of the date specified in this
Paragraph 3(f), except that such extended date may not be later than the earlier
to occur of the one-year anniversary of the Date of Termination or the date
specified in Paragraph 3(a) ; and further provided that, notwithstanding the
provisions of Paragraph 3, the Committee may, in its sole discretion, permit
additional exercisability of the Stock SARs to be earned, if any, during such
extension period.

     4. Method of Exercise. The Stock SARs may be exercised in whole or in part
by sending a written notice to the Secretary of the Company at its corporate
headquarters before the Company’s close of business on the last business day
that occurs prior to the Expiration Date, or, if offered by the Company at the
Company’s discretion, by electing to exercise the Stock SARs through a
Company-arranged broker-dealer. Each exercise of the Stock SARs shall be subject
to the Award Letter, these Award Terms and the Plan, and also to the following
provisions:

(a)   Any notice of exercise shall specify the number of the Stock SARs which
the Participant elects to exercise and the date(s) on which they were awarded
and vested.   (b)   Any gains realized upon the exercise of the Stock SARs will
be paid in shares of Company common stock. Except as otherwise provided by the
Committee, before the Stock SARs are

- 5 -



--------------------------------------------------------------------------------



 



    exercised, the Participant will be required to remit to the Company a
sufficient portion of the sale proceeds to pay in either cash or shares acquired
through the exercise any tax withholding requirements resulting from such
exercise.   (c)   No Stock SARs shall be exercisable if and to the extent the
Company determines in its sole discretion that such exercise would be in
violation of applicable state or federal securities laws or the rules or
regulations of any securities exchange on which the shares of stock are traded.
If the Company makes such a determination, it shall use reasonable efforts to
obtain compliance with such laws, rules or regulations. In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.

     5. Administration. The authority to manage and control the operation and
administration of these Award Terms shall be vested in the Committee, and the
Committee shall have all such powers with respect to these Award Terms as it has
with respect to the Plan. Any interpretation of these Award Terms by the
Committee and any decision made by it with respect to these Award Terms is final
and binding on the Company and the Participant. These Award Terms may be
subsequently modified at the discretion of the Company based on subsequent
regulatory, tax, or legal developments, as interpreted by the Company.
     6. Fractional Shares. Any gains realized upon exercise of Stock SARs will
be paid in shares of Company common stock, in whole or fractional shares, as
determined by the Company to be appropriate and as approved by the Committee.
     7. No Rights as Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Stock SARs issued unless and until a certificate
for such shares has been duly issued by the Company following exercise of the
Stock SARs as provided in these Award Terms.
     8. Governing Documents. The Award Letter shall be subject to these Award
Terms, and these Award Terms shall be subject to the provisions of the Plan, a
copy of which may be obtained by the Participant from the office of the
Secretary of the Company. If discrepancies arise between the Award Letter and
these Award Terms, on the one hand, and the Plan document, on the other hand,
the terms of the Plan document will govern. These Award Terms are subject to all
interpretations, amendments, rules, and regulations promulgated by the Committee
from time to time pursuant to the Plan.
     9. Amendment. These Award Terms may be amended by written agreement of the
Participant and the Company, without the consent of any other person, except
that any such amendment shall be subject to the approval of the Committee.
     10. Definitions. For purposes of these Award Terms, the following
definitions shall apply:

(a)   Affiliate. The term “Affiliate” means any business or entity in which at
any relevant time the Company holds directly or indirectly a greater than a 10%
equity (voting or non-voting) interest.   (b)   Cause. The Participant will have
engaged in conduct that constitutes “Cause” if the Participant (i) engages in
any conduct which the Chief Executive Officer of the Company’s insurance
subsidiaries reasonably determines to be fraudulent, constitute willful
malfeasance or gross negligence, or be inconsistent with the dignity and
character of an executive of the Company, or (ii) violates in a material manner
the then current rules of professional conduct or human resource

- 6 -



--------------------------------------------------------------------------------



 



    policies of the Company or any Affiliate. If the Participant has entered
into an employment contract with the Company or any Affiliate and “Cause” is
defined in such contract, then “Cause” for purposes of these Award Terms shall
be as defined in such contract in lieu of the definition in the immediately
prior sentence.   (c)   Date of Exercisability. The Participant’s “Date of
Exercisability” is the date on which the specified amount of Stock SARs are
first able to be exercised as provided for in Paragraph 2 of these Award Terms.
  (d)   Date of Termination. The Participant’s “Date of Termination” shall be
the first day occurring on or after the Grant Date on which the Participant is
not employed by Continental Casualty Company or an Affiliate, regardless of the
reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant’s employment between Continental Casualty Company and an Affiliate
or between two Affiliates; and further provided that the Participant’s
employment shall not be considered terminated while the Participant is on a
leave of absence from Continental Casualty Company or an Affiliate if such leave
has been approved by the Participant’s employer. If, as a result of a sale or
other transaction, the Participant’s employer ceases to be an Affiliate (and the
Participant’s employer is or becomes an entity that is not an Affiliate), the
occurrence of such transaction shall be treated as the Participant’s Date of
Termination caused by the Participant being discharged by the employer.   (e)  
Permanent Disability. The term “Permanent Disability” means a physical or mental
condition of the Participant which, as determined by the Company, in its sole
discretion based on all available medical information, is expected to continue
indefinitely and which renders the Participant incapable of substantially
performing of the services required of the Participant by the Participant’s
employer.   (f)   Retirement. Termination because of “Retirement” shall mean the
Participant’s Date of Termination after attainment of age 62 or, if earlier, the
Participant’s Date of Termination which is designated by the Committee as a
“Retirement” for purposes of these Award Terms.

- 7 -